Case 3:20-cv-00497-DPJ-FKB Document 1-1 Filed 08/03/20 Page 1 of 15

IN THE CIRCUIT COURT OF LAUDERDALE Coury, MISSISSIPPI

2028 JUN 1g py

MICHAEL E. MURPHY, Individually; and,

4:2
EMILY MURPRY, Individually; 7 Henne °
; one C fet, c Soh nen PLAINTIFFS
By Gass
VERSUS ; + ee NO.: 20-00-06’)

SWIFT TRANSPORTATION CO., LLC,
a foreign corporation;
TERRY L. HERMANN; an individual; and

FICTITIOUS DEFENDANTS A-DD; °
DEFENDANTS

COMPLAINT
PARTIES

1. FlainstiZ, Michael E. Murphy is an adult resident citizen of Lauderdale County,
Mississippi.
2. Plaintiff, Emily Murphy, is an adult resident of Lauderdale County, Mississippi. _

3. All persons identified in Paragraphs 1-2 above may, at times herein, be collectively

referred to hereinafter as “Plaintiffs”.

4, Defer.dant, Terry L. Hermann, (hereinafter “Hermann”), is an adult resident citizen
of a: : may be served at his home at |
| | Defendant Hermann was an employee truck driver for Defendant Swift Transportation

Co., LLC at the time of the incident made the basis of this complaint.
‘
5. Defendant, Swift Transportation Co., LLC, (hereinafter “Swift”), is a foreign

corporation headquartered at 2200 South 75" Avenue in Phoenix, Arizona, 85043. Swift's

principal place of business is in Phoenix, Arizona. Swift may be served with process through its

OE
Case 3:20-cv-00497-DPJ-FKB Document 1-1 Filed 08/03/20 Page 2 of 15

registered agent for such purpose, National Registered Agents, Inc., 645 Lakeland East Drive,
Suite 101, Flowood, Mississippi 39232. Defendant Swift was an employer of Defendant Hermann

at the time of the incident made the basis of this complaint.

6. There may be other entities whose true names and identities are unknown to the
Plaintiffs at this time who may be legally responsible for the claim(s) set forth herein, and who
may be added by amendment when their true names and identities are ascertained by. Until such
time, the Plaintiff wit designate these parties in accordance with Miss. R. Civ. P. 9(h). The word
“entity” as used herein is intended to refer to any and ail legal entities, including individual persons,
any and all forms of partnerships, any and all types of corporations, and unincorporated
associations. The symbol by which these party Defendants are designated is intended to include
more than one entity in the event that discovery reveals that the descriptive characterization of the
symbol applies to a than one “entity.” In the present action, the party Defendants which the

Plaintiff must include by descriptive characterization are as follows:
1

A. whether singular or plural, the correct legal name of Terry L. Hermann;

B. _, whether singular or plural, the correct legal name of Swift Transportation Co., LLC;

C. wheihier singular or plural, the correct Swift Transportation Co., LLC parent or
subsidiary that is the rea) party in interest in this case

D. whether singular or plural, the entity or entities who or which was the operator of
the commercial motor vehicle which collided with the motorcycle driven by
Michael E. Murphy and occupied by Emily Murphy;

E whether singular or plural, the entity or entities who or which wronefully,
negligently and/or wantonly operated the commercial motor vehicle which collided

with the motorcycle driven by Michae] E. Murphy and occupied by Emily Murphy;

2
Case 3:20-cv-00497-DPJ-FKB Document 1-1 Filed 08/03/20 Page 3 of 15

1

F. whether singular or plural, the entity or entities who or which was the employer of
the person who was the operator of the commercia! motor vehicle which collided
with the motorcycle driven by Michael E. Murphy and occupied by Emily Murphy;

G. whether singular or plural, the entity or entities for whom Terry L. Hermann was

|
acting as an agent, servant, or employee on the occasion of the incident made the

basis this lawsuit;

H, whether singular or plural, the entity or entities who or which owned, leased or
rented the commercial motor vehicle which was involved in the incident made the
basis cf this lawsuit;

I, whether singular or plural, the entity or entities who or which wrongfully,
negligently and/or wantonly operated a commercial carrier with inadequate safety
management controls;

“I. whether singular or plural, the entity or entities who or which wrongfully,
negligently and/or wantonly entrusted a vehicle to an incompetent driver with
knowledge of said driver's incompetence;

K. belfier singular or plural, the entity or entities who or which wrongfully,
negligently and/or wantonly entrusted chattel, property, freight, or goods to another
with knowledge of the dangers thereby created;

b. whether singular or plural, the entity or entities who or which wrongfully,
negligent and/or wantonly hired and selected the operator of the commercial
motor vehicle which collided with the motorcycle driven by Michael E. Murphy
and occupied by Emily Murphy;

i
'
Case 3:20-cv-00497-DPJ-FKB Document 1-1 Filed 08/03/20 Page 4 of 15

(
M. — whether singular or plural, the entity or entities who or which wrongfully,

negligently and/or wantonly trained the operator of the commercial motor vehicle
which collided with the motorcycle driven by Michael E. Murphy and occupied
by Emily Murphy;

N. whether singular or plural, the entity or entities who or which wrongfully,
negligently and/or wantonly supervised and monitored the operator of the ©
commércial motor vehicle which collided with the motorcycle driven by Michael
E. Murphy and occupied by Emily Murphy;

O. diction singular or plural, the entity or entities who or which wrongfully,

negligently and/or wantonly used an unskilled, unknowledgeable,
unqualified or disqualified driver;

P. whether singular or plural, the entity or entities who or which wrongfully,
negligently and/or wantonly retained the employment of the operator of the
commercial motor vehicle which collided with the motorcycle driven by
Michael E. Murphy and occupied by Emily Murphy;

Q. whether singular or plural, the entity or entities who or which wrongfully,
negligently and/or wantonly maintained the commercial motor vehicle,
including the equipment thereon, which collided with the motorcycle driven
by Michael E. Murphy and occupied by Emily Murphy;

R. whether singular or plural, the entity or entities who or which wrongfully,
negligently and/or wantonly inspected the commercial motor vehicle,
inclucing the equipment thereon, which collided with the motorcycle driven

by Michael E. Murphy and occupied by Emily Murphy;

ee
Case 3:20-cv-00497-DPJ-FKB Document 1-1 Filed 08/03/20 Page 5 of 15
|

{
Ss. whether singular or plural, the entity or entities who or which wrongfully,

negligently and/or wantonly equipped the commercial motor vehicle which
collided with the motorcycle driven by Michael E. Murphy and occupied by
Emily Murphy;

T: whether singular or plural, the entity or entities who or which wrongfully,
negligently and/or wantonly loaded and secured the cargo on the
commercial motor vehicle which collided with the motorcycle driven by
Micha E. Murphy and occupied by Emily Murphy;

U, whites singular or plural, the entity or entities who or which wrongfully,
negligently and/or wantonly overloaded the commercial motor vehicle
which collided with the motorcycle driven by Michael E. Murphy and
occup!ed by Emily Murphy;

Vv, wet singular or plural, the entity or entities who or which wrongfully,
negligently and/or wantonly scheduled shipments and deliveries;

Ww. whether singular or plural, the entity or entities who or which wrongfully,
negligently and/or wantonly selected an independent contractor;

X. whether singular or plural, the entity or entities who or which wrongfully,
negli dently and/or wantonly violated the Federal Motor Carrier Safety
Regulations;

Y, ee singular or plural, the entity or entities who or which wrongfully,
negligently and/or wantonly violated their own company policy;

fa whether singular or plural, the entity or entities who or which wrongfully,
negligently and/or wantonly aided and abetted ‘their employees in the

|
Case 3:20-cv-00497-DPJ-FKB Document 1-1 Filed 08/03/20 Page 6 of 15

violation of the Federal Motor Carrier Safety Regulations;

AA. whether singular or plural, the entity or entities who or which wrongfully,
negligently and/or wantonly conspired with another in the violation of the
Federal Motor Carrier Safety Regulations and laws of the State of
Mississippi;

BB. whether singular or plural, the entity or entities who or which wrongfully,
negligently and/or wantonly acted in concert with another in the violation
of the Federal Motor Carrier Safety Regulations and laws of the State of
Mississippi;

CC. whether singular or plural, the entity or entities other than those described
above whose negligence, wantonness, failure to act, breach of duty or other
wrongful conduct caused or contributed to the occurrence made the basis of
Plainti=fs’ claims;

DD. whether singular or plural, the entity or entities other than those described
above, which is the successor in interest to any of those entities described
hereinebove.

Plaintiffs aver that the identities of the fictitious party-Defendants are otherwise unknown

at this time, or, if known, their identities as proper party-Defendants are not known, but their true

names will be substituted by amendment when ascertained.
JURISDICTION AND VENUE

8. This Court has subject matter jurisdiction over this action pursuant to Miss, Code
Ann. § 9-7-81, as this a civil action concerning events that occurred entirely within Lauderdale

County, Mississippi.
Case 3:20-cv-00497-DPJ-FKB Document 1-1 Filed 08/03/20 Page 7 of 15

9, Venue in this action is proper in Lauderdale County, Mississippi under Miss.
Code Ann. § 1!-11-3, as Lauderdale County was the county in which the events made the basis

of this lawsuit occurred.
b]

ALLEGATIONS OF FACT
10. At approximately 1:01 p.m. on Wednesday, May 6, 2018, on U.S. Highway 49 in
Lauderdale County, Mississippi, a commercial motor vehicle owned and operated by SWIFT and
driven by Hermann crashed into the motorcycle driven by Michael E. Murphy and occupied by

Emily Murphy.

t

11. At the time of the wreck, Michael E. Murphy was driving a 2012 Harley Davidson
FLSTC 103 in the singie lane of Russell Mt. Gilead Road near its intersection with Interstate
Highway 20 (“I-20”), travelling northwest, with Emily Murphy also seated on the motorcycle

behind Michael E. Murphy.

12. At the same time and place, Defendant Hermann was operating a 2015 Kenworth
T-680 commercial motor vehicle, and was turning to his right in the northwest direction on to

Russel! Mt. Gilead from the exit ramp of northbound I-20.

13. At the same time and place, the commercial motor vehicle operated by Defendant
Hermann pulled out in front of the motorcycle driven by Michael E. Murphy and occupied by
Emily Murphy causing them to move over to the left in order to avoid a collision. However,
Hermann then made a left turn to enter a truck stop near the intersection of I-20 and Russell Mt.
Gilead, cutting off the Plaintiffs’ path and causing them to collide with the rearmost tire on the

driver's side of the commercial vehicle combination.

14. Asaresultof this collision, both Plaintiffs were thrown from the motorcycle.

7
Case 3:20-cv-00497-DPJ-FKB Document 1-1 Filed 08/03/20 Page 8 of 15

1S. At the same time and place, the commercial motor vehicle operated by Defendant
Hermann was being utilized in interstate commerce under Defendant Swift's U.S. Department of

Transportation Number 054283.

16. At the same’ time and place, Defendant Hermann was acting as an agent of

Defendant Swift.

17. At the same time and place, Defendant Hermann was acting as an employee of

Defendant Swift.

18. Asa -esult of the events described above, Michael E. Murphy suffered serious

personal injuries.

 

19. Asarzsult of the events described above, Emily Murphy suffered serious personal

injuries.

LEGAL ALLEGATIONS

COUNT ONE

20. Plaintiffs reallege and incorporate by reference the foregoing paragraphs as if set
forth fully herein, and further aver that on or about May 6, 2018, ona public roadway in Lauderdale
County, Mississippi, to wit: Russell Mt. Gilead at the intersection with 1-20 in Lauderdale County,
Mississippi, Defendant Hermann, Defendant Swift, and/or various fictitious Defendants,
wrongfully and negligently:

a. operated the commercial vehicle, causing a wreck;

b. failed to use the knowledge and skills necessary to operate a commercial

motor vehicle safely;

|
Case 3:20-cv-00497-DPJ-FKB Document 1-1 Filed 08/03/20 Page 9 of 15

'
‘

1

Cc. failed to use proper visual search methods as required by the Federal Motor
Carrier Safety Regulations;

d. failed to use proper speed management techniques as required by the
Federal Motor Carrier Safety Regulations;

e. failed jto use proper space management techniques as required by the
Federal Motor Carrier Safety Regulations;

f. failed to use proper hazard perception techniques as required by the Federal
Motor Carrier Safety Regulations;

g. failed iS yield the right of way to the motorcycle occupied driven by
Michael E. Murphy and occupied by Emily Murphy;

h, failed to proceed cautiously into a roadway;

is failed : keep a proper lookout;

j. failed to take reasonable evasive action to avoid causing a wreck;

k. inspected the commercial vehicle, including the equipment thereon;

l, violated the Federal Motor Carrier Safety Regulations;

m. violated Mississippi motor vehicle statutes;

n. violatid company policy;

o. conspired with another in the violation of the Federal Motor Carrier Safety
Regulations and laws of the State of Mississippi;

p. acted in concert with another in the violation of the Federal Motor Carrier
Safety Regulations and laws of the State of Mississippi;

i

A
q. caused and/or contributed to the occurrence made the basis of this lawsuit;

and

!

Mes — ae 2
Case 3:20-cv-00497-DPJ-FKB Document 1-1 Filed 08/03/20 Page 10 of 15

{

r. committed other such acts and omissions as will, be shown through
discovery and proven at the trial of this action.
21. At the time of the incident made the basis of this lawsuit, Defendant Hermann
and/or various fictitiously described Defendants were acting in the line and scope of their
employment and/or agency for Defendant Swift, Defendant Hermann and/or other fictitiously

1
described Defendants.

22. At the time of the incident made the basis of this lawsuit, Defendant Hermann
and/or various fictiticusly described Defendants were acting in the line and scope of their agency

relationship with Defendant Swift, and/or various fictitiously described Defendants.

23. At the time of the incident made the basis of this lawsuit, Defendant Hermann
and/or various fictitiously described Defendants were acting in the line and scope of their

employment with Defendant Swift and/or other various fictitiously described Defendants.

24. Defendant Hermann was acting as an agent of Defendant Swift, and/or other

fictitiously described Defendants,

25. At the same time and place, Defendant Hermann was acting as an employee of

Defendant Swift, and/or other fictitiously described Defendants.

26. As a Girect and proximate consequence of the aforesaid wrongful and negligent
conduct of Defendant Hermann, Defendant Swift and/or other fictitiously described Defendants,

the Plaintiffs suffered serious personal injuries.

BESET PREMISES CONSIDERED, Plaintiffs demand judgment against

Defendant Hermann; Defendant Swift and/or other fictitiously described Defendants, for
|

10
Case 3:20-cv-00497-DPJ-FKB Document 1-1 Filed 08/03/20 Page 11 of 15

’

’

compensatory damages in an amount to which a jury determines they are entitled, plus interest,

attorneys’ fees, and costs.

COUNT TWO

28. Plaintiffs reallege and incorporate by reference the foregoing paragraphs as if set
‘
forth fully herein, and further avers that on or about May 6, 2018, on a public roadway in

Lauderdale County, Mississippi, to wit: Russell Mt. Gilead at the intersection with I-20 in

I
Lauderdale County, Mississippi, Defendant Swift and/or various fictitious Defendants, wrongfully

and negligently:

a. ope! a commercial carrier with inadequate safety management controls;

b. entrusted a vehicle to an incompetent driver with knowledge of said driver's
incompetence;

Cc. hired end Selected the operator of the commercial vehicle which was

involved in the collision with the motorcycle driven by Michael E. Murphy
. and occupied by Emily Murphy;

d. trained the operator of the commercial vehicle which was involved in the
collision with the motorcycle driven by Michael E. Murphy and occupied
by Emily Murphy;

e. supervised and monitored the operator of the commercial vehicle which was
involved in the collision with the motorcycle driven by Michael E. Murphy
and occupied by Emily Murphy;

f. used an unskilled unknowledgeable, unqualified, or disqualified driver;

g: retained the employment of the operator of the commercial vehicle that was

11
(
Case 3:20-cv-00497-DPJ-FKB Document 1-1 Filed 08/03/20 Page 12 of 15

invoived in the collision with the motorcycle driven by Michael E. Murphy
and occupied by Emily Murphy;

h. violated the Federal Motor Carrier Safety Regulations;

i, violated Mississippi motor vehicle statutes;

j. violated their own company policy;

k. aided and abetted their employees in the violation of the Federal Motor
Carrier Safety Regulations;

1. aided and abetted their employees in the violation of the Mississippi motor
vehicle statutes;

m. conspired with their drivers in order to violate the Federal Motor Carrier

Safety Regulations;

n. conspired with their drivers in order to violate the Mississippi motor vehicle
Statutes;

0. acted in concert with their drivers in order to violate the Federal Motor
Carrier Safety Regulations;

p. acted in concert with their drivers in order to violate the Mississippi motor

vehicle statutes;

q. failed to implement and enforce means to prevent its drivers and equipment
from operating unsafely or in violation of applicable laws, regulations,
and/or rules that a reasonable, prudent motor carrier would have
implemented and enforced;

tr. maintained the commercial vehicle, including the equipment thereon, which

was involved in the collision with the motorcycle driven by Michael E.

12
Case 3:20-cv-00497-DPJ-FKB Document 1-1 Filed 08/03/20 Page 13 of 15

{
t

Murphy and occupied by Emily Murphy;

s. failed to ensure that the commercial vehicle which was involved in the
collisidn with the motorcycle driven by Michael E. Murphy and occupied
by Emily Murphy had the parts and accessories necessary for safe operation;

t. inspected the commercial vehicle, including the equipment thereon, which
was involved in the collision with the motorcycle driven by Michael E.
Murphy and occupied by Emily Murphy;

u. equipped the commercia) vehicle which was involved in the collision with
the motoreycle driven by Michael E. Murphy and occupied by Emily
Murphy;

v. suet and/or contributed to the occurrence made the basis of this lawsuit;

and '
Ww. committed other such acts and omissions as will be shown through
discovery and proven at the trial of this action.
29. Asa direct and proximate consequence of the aforesaid wrongful and negligent
conduct of Defendant Swift and/or other various fictitiousiy described Defendants, Plaintiffs have

.

been injured and damaged as set out hereinabove.

WHEREFORE, PREMISES CONSIDERED, Plaintiffs demand judgment against

Defendant Hermann, Defendant Swift and/or various fictitiously described Defendants for
1

compensatory damages in an amount to which a jury determines they are entitled, plus interest,

attorneys’ fees, and cute

13

ce
Case 3:20-cv-00497-DPJ-FKB Document 1-1 Filed 08/03/20 Page 14 of 15

COUNT THREE

30. Plaintiffs reallege and incorporate by reference the foregoing paragraphs as if set

forth fully herein and further aver as follows:

31. The zbove-described conduct of Defendant Hermann, Defendant Swift and/or

various fictitiously described Defendants, was willful, wanton and reckless.

32. As a direct and proximate consequence of the aforesaid willful, wanton, and
reckless conduct of }Defendant Hermann, Defendant Swift and/or other various fictitiously

described Defendants, Plaintiffs have been injured and damaged as set out hereinabove.

WHEREFORE, PREMISES CONSIDERED, Plaintiffs demand judgment against
Defendant Hermann, Defendant Swift and/or other various fictitiously described Defendants, for

“punitive damages in‘an amount to which a jury determines they are entitled, plus interest,

attorneys’ fees, and costs.

RESPECT, ULLY SUBMITTED,

t

‘A Z q

Oby T. ena

Attorngy for Plfintiffs

 

OF COUNSEL:

Post Office Box 700 —
Collins, Mississippi 39428
Telephone: (601)-765-1000
Facsimile: (601)-765-1008
E-mail: ObyT1000@aol.com

14
Case 3:20-cv-00497-DPJ-FKB Document 1-1 Filed 08/03/20 Page 15 of 15

Cooper Ellenberg (MS Bar No. 104721)
1401 Doug Baker Blvd

Suite 107 492 4
Telephone: 205-908-1790
Fax: (205) 980-8346

Email: cooper.ellenberg@gmail.com
I

PLAINTIFFS HEREBY DEMAND A TRIAL BY JURY

DEFENDANTS TO BE SERVED BY CERTIFIED MAIL AS FOLLOWS;

Terry L. Hermann

118 Smith Avenue

Warsaw, Kentucky

Swift Transportation Co., LLC
c/o Nationa) Registered Agents Inc.
645 Lakeland East Drive

Suite 10]

Flowood, MS 39232 |

|

 

 

Oby T. Rogers (MS No. 5647)
Attorney Jor Plainsifis

15
